Citation Nr: 0800945	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  00-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right foot and heel 
disorder, to include plantar fasciitis.

2.  Entitlement to service connection for atherosclerosis, to 
include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for lipomas and tumors, 
to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for an anal disorder, 
to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for a stomach disorder, 
to include as due to exposure to ionizing radiation.

7.  Entitlement to an increased evaluation for residuals, 
meniscectomy, left knee, currently evaluated as 10 percent 
disabling. 

8.  Entitlement to an increased evaluation for residuals, 
right ankle trauma with arthritis, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968 and from February 1969 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Cleveland, Ohio and 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Offices (ROs).  Most recently it appears that the 
Pittsburgh RO has jurisdiction of the case.

In a January 2005 decision, the Board denied the claims for 
service connection listed on the first page of this decision.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in September 2006, 
the veteran's attorney and a representative of the VA's 
General Counsel filed a Joint Motion for Remand (Joint Motion 
or Motion).  It was moved therein that the January 2005 Board 
decision be vacated and the matter remanded to the Board.  In 
a September 2006 Order, the Court granted the Motion and 
remanded the matter to the Board for further development and 
readjudication.

In a separate decision issued simultaneously with this 
decision, the Board vacated the January 2005 Board decision 
and will consider issues 1 through 6 on a de novo basis.  The 
claims for increased ratings (issues 7 and 8) were not before 
the Board previously.

The veteran had had two video conference hearings with the 
same Veterans Law Judge in May 2001 and September 2004.  The 
Veterans Law Judge is no longer employed at the Board.  In 
September 2007, the Board informed the veteran of this 
information and provided him with an opportunity to have a 
new Board hearing.  That same month, the veteran indicated 
that he did not want an additional hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the September 2006 Joint Motion for Remand, it was noted 
that the veteran had not received any VCAA letter in 
connection with his claims for service connection for 
disabilities caused by exposure to ionizing radiation.  It 
was also noted that the September 2001 VCAA letter addressing 
service connection did not provide adequate VCAA notice.  See 
Dingess v. Nicholson, 19 Vet. App. 463 (2006).  Therefore, a 
remand is warranted for such letter.

The veteran claims that he was exposed to radiation from 
Project Long Shot.  See 38 C.F.R. § 3.309(d)(3)(ii)(D)(2) 
(2007).  If the veteran provides competent scientific or 
medical evidence that any of his claimed conditions is a 
radiogenic disease, then the RO/AMC should follow the 
development described under 38 C.F.R. § 3.311 (2007).  The 
claimed disorders are not part of the presumptive diseases 
for such exposure.

As to the claims for increase, in a March 2006 rating 
decision, the RO continued 10 percent evaluations for 
residuals, meniscectomy, left knee, and residuals, right 
ankle trauma, with arthritis.  That same month, the veteran 
submitted a timely notice of disagreement for both claims.  
There has been no statement of the case sent to the veteran 
on these issues.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

The Board notes that in order for it to have jurisdiction of 
a claim, there needs to be a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal addressing the issue.  38 C.F.R. § 20.200 (2007).  
Therefore, it cannot take jurisdiction of these claims until 
the veteran perfects his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a VCAA letter 
addressing the veteran's claims for 
service connection for right foot and 
heel disorder, to include plantar 
fasciitis, and service connection for 
atherosclerosis, skin disorder, lipomas 
and tumors, anal disorder, and a stomach 
disorder, to include as being due to 
exposure to ionizing radiation.  The 
letter should include the specific 
requirements in connection with a claim 
involving exposure to ionizing radiation 
and comply with the holding in Dingess.

2.  If the veteran provides competent 
scientific or medical evidence that any 
of his claimed conditions is a radiogenic 
disease, then the RO/AMC should follow 
the development provided under 38 C.F.R. 
§ 3.311 (2007), to include determining 
whether the veteran was exposed to 
ionizing radiation, obtaining a dose 
estimate, and referring the case to the 
Under Secretary for Benefits, should the 
fact warrant such.

3.  Furnish the veteran and his 
representative with a statement of the 
case as to the claim of entitlement to 
evaluations in excess of 10 percent for 
residuals, meniscectomy, left knee, and 
residuals, right ankle trauma, with 
arthritis.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claims.  To 
complete the appeal, a substantive appeal 
must be timely filed.

4.  The RO/AMC should then readjudicate 
the claims for entitlement to service 
connection for service connection for 
right foot and heel disorder, to include 
plantar fasciitis and service connection 
for atherosclerosis, skin disorder, 
lipomas and tumors, anal disorder, and a 
stomach disorder, to include as being due 
to exposure to ionizing radiation.  If 
the benefits sought are not granted, a 
supplemental statement of the case should 
be issued and the case returned to the 
Board after a period of time for comment, 
in accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

